NUMBERS
                                 13-15-00218-CV
                                 13-15-00237-CV

                           COURT OF APPEALS

                THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI – EDINBURG

CITY OF PORT ISABEL, TEXAS,
MARIA DE JESUS GARZA,
GUILLERMO TORRES AND JOE E. VEGA,                                        Appellants,

                                          v.

JUAN JOSE “JJ” ZAMORA, SR.
AND MARTIN C. CANTU,                                                      Appellees.


                  On appeal from the 444th District Court
                       of Cameron County, Texas.


                                     ORDER
              Before Justices Garza, Benavides and Perkes
                            Order Per Curiam
      Appellants, the City of Port Isabel, Texas, Maria de Jesus Garza, Guillermo Torres

and Joe E. Vega, have perfected two appeals of orders rendered in trial court cause
number 2015-DCL-2342-H. Attorney Humberto Silva, purporting to represent appellants,

has filed a “Motion to Show Authority and to Strike Briefs” in which he requests that we

abate the appeals and remand to the trial court for determination as to whether attorney

Michael Cowen has authority to bring these appeals on behalf of appellants Garza and

Vega, and whether attorney Frank E. Perez has authority to bring the appeals on behalf

of appellant Torres. See TEX. R. CIV. P. 12.

      Having reviewed the motions, we hereby ORDER that attorneys Cowen and Perez

file any response to the motions with this Court on or before Friday, July 10, 2015.

      IT IS SO ORDERED.

                                                   PER CURIAM


Delivered and filed the
2nd day of July, 2015.




                                               2